


Exhibit 10.3

 

THIS NOTE HAS BEEN ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (“THE ACT”). THIS NOTE IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.

 

Secured Subordinated Promissory Note

 

$250,000.00

April 23, 2010

 

P&F Industries, Inc.,  a Delaware corporation, Florida Pneumatic Manufacturing
Corporation, a Florida corporation, Embassy Industries, Inc., a New York
corporation, Green Manufacturing, Inc., a Delaware corporation, Countrywide
Hardware, Inc., a Delaware corporation, Nationwide Industries, Inc., a Florida
corporation, Woodmark International, L.P., a Delaware limited partnership,
Pacific Stair Products, Inc., a Delaware corporation, WILP Holdings, Inc., a
Delaware corporation, Continental Tool Group, Inc.,  a Delaware corporation and
Hy-Tech Machine, Inc., a Delaware corporation (each hereinafter referred to
individually as a “Maker” and collectively as the “Makers”), jointly and
severally, hereby promise to pay to Richard A. Horowitz, his heirs,
administrators, successors or assigns (the “Payee”), the principal amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) in such coin or currency of the
United States of America as at the time of payment shall be legal tender therein
for the payment of public and private debts, together with accrued interest,
compounded annually (calculated on the basis of the actual number of days
elapsed over a year of 365 days), from the date hereof on the unpaid balance of
such principal amount, at the rate of eight percent (8%) per annum.  All
principal, interest, penalties, premiums and/or other charges, if any, under
 this Note (collectively “Obligations”) shall be due and payable on January 2,
2011 unless accelerated pursuant to the terms of this Note.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS NOTE, THE PAYMENT AND PRIORITY
OF ALL CLAIMS OF PAYEE UNDER THIS NOTE ARE SUBORDINATE IN RIGHT, TIME, AND
PRIORITY TO THE CLAIMS OF CITIBANK, N.A. AND HSBC BANK USA, NATIONAL ASSOCIATION
(THE “LENDERS”), AND ALL SUCH AMOUNTS PAYABLE TO PAYEE SHALL NOT BE PAID OR
PAYABLE, EXCEPT AS SET FORTH IN THE SUBORDINATION AND INTERCREDITOR AGREEMENT
DATED APRIL 23, 2010 BETWEEN THE LENDERS, THE PAYEE AND MARC SCHORR (AS AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”).  THE SUBORDINATION AGREEMENT IS INCORPORATED BY REFERENCE AS IF SET
FORTH IN FULL.  TO THE EXTENT THE SUBORDINATION AGREEMENT REQUIRES, THE MAKERS
SHALL PAY THE LENDERS ANY SUMS THIS DOCUMENT OTHERWISE REQUIRES THE MAKER TO PAY
PAYEE.

 

--------------------------------------------------------------------------------


 

This Note is secured by the “Collateral” identified in certain Security
Agreements by each Maker in favor of Payee and the other secured party named
therein of even date herewith (the “Security Agreements”).  The principal of and
accrued interest on this Note shall be payable by wire transfer of immediately
available funds to the account of the Payee of this Note at such banking
institution as such Payee designates or, if requested by such Payee, by
certified or official bank check payable to the Payee of this Note at the
address of such Payee as may be designated in writing by the Payee to the
Makers.

 

Any of the following events shall constitute an “Event of Default” under this
Note:

 

1.                                       failure by the Makers or any of them to
pay all or any amount due under the Note within ten (10) days of when same is
due and payable, except to the extent such payment is not permitted under the
Subordination Agreement;

 

2.                                       the material breach of any of the
representations, warranties or covenants of the Makers contained in this Note or
the Security Agreements unless such breach was caused in whole or in part by the
acts or omissions of Richard Horowitz in his capacity as officer, director
and/or other fiduciary of any Maker;

 

3.                                       a default shall occur in the payment of
any amount when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any principal or stated amount of, or interest or
fees on, any indebtedness of any Maker having an outstanding principal amount,
individually or in the aggregate, of one hundred thousand dollars ($100,000.00)
or more or an event of default shall occur under any instrument evidencing or
securing any such indebtedness which gives the holder(s) of such indebtedness or
any person acting on behalf of such holder(s) thereof the right to accelerate
the maturity of such indebtedness; provided, that in any such case the Payee
gives the Makers ten (10) days written notice of such default;

 

4.                                       filing by any Maker of a petition
seeking relief under any provision of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, or consenting in writing to the filing of any such petition
against it;

 

5.                                       making by any Maker of a general
assignment for the benefit of its creditors, or admitting in writing its
inability to pay, or in fact failure to pay, its debts generally as they become
due, or consenting in writing to the appointment of a receiver, conservator,
custodian, liquidator or trustee of the Maker, or of all or any part of the
assets of such Maker; or

 

6.                                       appointment of a receiver, conservator,
custodian, liquidator or trustee of the Maker or of all or any of its assets by
court order, if such order remains in effect for more than sixty (60) days; or
entering of an order for relief with respect to such Maker under the U.S.
Bankruptcy Code; or filing of a petition against such Maker under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, if not dismissed within
sixty (60) days.

 

Upon the occurrence and continuation of an Event of Default hereunder, all of
the unpaid principal amount of this Note and any accrued interest thereon shall
automatically become due and payable, and the Makers hereby waive diligence,
presentment, demand, protest and notice of

 

2

--------------------------------------------------------------------------------


 

every kind whatsoever.  The failure of the Payee to exercise any of its rights
hereunder in any particular instance shall not constitute a waiver of the same
or of any other right in that or any subsequent instance with respect to the
Payee or any subsequent holder.

 

Upon the occurrence and continuation of an Event of Default hereunder, then at
the option of Payee upon notice to the Makers, all accrued and unpaid interest,
hereunder, shall be added to the outstanding principal balance hereof, and the
entire outstanding principal balance, as so adjusted, shall bear interest
thereafter until paid at an annual rate equal to the lesser of (i) the rate that
is two percentage points (2.0%) in excess of the above-specified interest rate,
or (ii) the maximum rate of interest allowed to be charged under applicable law.

 

Should the indebtedness evidenced by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership or other court proceedings,
or this Note placed in the hands of attorneys for collection, the Makers agree
to pay, in addition to principal and interest due and payable hereon, all costs
of collection, including reasonable attorneys’ fees, incurred by the Payee of
this Note in collecting or enforcing this Note.   The Makers further agree to
pay the reasonable attorneys fees of the Payee’s counsel in connection with the
preparation and negotiation of this Note and the Security Agreements.

 

No extension of the time for payment of the indebtedness evidenced hereby, made
by agreement with any person now or hereafter liable for payment of the
indebtedness evidenced hereby, shall operate to release, discharge, modify,
change or affect the original liability of the Maker hereunder or that of any
other person now or hereafter liable for payment of the indebtedness evidenced
hereby, either in whole or in part, unless the Payee otherwise agrees in
writing.  No delay by the Payee in exercising any power or right hereunder shall
operate as a waiver of any power or right, nor shall any single or partial
exercise of any power or right preclude other or further exercise thereof, or
the exercise of any other power or right hereunder or otherwise, and no waiver
or modification of the terms hereof shall be valid unless set forth in writing
by the Payee of this Note and then only to the extent set forth therein.

 

The joint and several Obligations of each of the Makers under this Note shall be
absolute and unconditional and shall remain in full force and effect until the
Obligations shall have been paid and, until such payment has been made, shall
not be discharged, affected, modified or impaired on the happening from time to
time of any event, including, without limitation, any of the following, whether
or not with notice to or the consent of any of the Makers:

 

a.                                       the waiver, compromise, settlement
release, termination or amendment (including, without limitation, any extension
or postponement of the time for payment or performance or renewal or
refinancing) of any or all of the obligations or agreements of any of the Makers
under this Note or any other loan document;

 

b.                                      the failure to give notice to any or all
of the Makers of the occurrence of a default under the terms and provisions of
this Note or any other loan document;

 

c.                                       the release, substitution or exchange
by the holder of this Note of any Collateral (whether with or without
consideration) or the acceptance by the

 

3

--------------------------------------------------------------------------------


 

Payee of this Note of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any
non-perfection or other impairment of any collateral; provided, that nothing
herein shall be construed as preventing such release, substitution or exchange
with the consent of the holder of this Note and any such release, substitution
or exchange shall not be deemed an Event of Default hereunder;

 

d.                                      the release of any person primarily or
secondarily liable for all or any part of the obligations, whether by the Payee
or any other holder of this Note or in connection with any voluntary or
involuntary liquidation, dissolution, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors or similar event or proceeding affecting
any or all of the Makers or any other person or entity who, or any of whose
property, shall at the time in question be obligated in respect of the
obligations or any part thereof; or

 

e.                                       to the extent permitted by law, any
other event, occurrence, action or circumstance that would, in the absence of
this clause, result in the release or discharge of any or all of the undersigned
from the performance or observance of any obligation, covenant or agreement
contained in this Note.

 

The Makers expressly agree that the Payee shall not be required first to
institute any suit or exhaust its remedies against any of the undersigned or any
other person or party to become liable hereunder or against any collateral, in
order to enforce this Note; and expressly agree that, notwithstanding the
occurrence of any of the foregoing, the Makers shall be and remain, directly and
primarily liable for all sums due under this Note and under the loan documents. 
On disposition by the Payee of any property encumbered by any collateral, the
undersigned shall be and shall remain jointly and severally liable for any
deficiency.

 

The provisions hereof shall be binding upon and inure to the benefit of the
Payee of this Note and its successors, assigns, heirs/or personal
representatives.  This Note may be assigned, in whole or in part, by the Payee
or any subsequent Payee hereof without the consent of the Makers.

 

THE MAKERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.

 

The Makers, from time to time after the date hereof, at the Payee’s request,
will execute, acknowledge and deliver to the Payee such other instruments and
will take such other actions and execute and deliver such other documents,
certifications and further assurances as the Payee may reasonably request in
order to carry out the intent and purposes of this Note.

 

All notices, demands and other communications provided for or permitted
hereunder shall be made in writing as set forth in the Security Agreements.

 

This Note is made and delivered in, and shall be governed by and construed in
accordance with, the laws of the State of New York without giving effect to the
conflicts of laws rules thereof.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Makers has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first above written.

 

 

 

P&F INDUSTRIES, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

FLORIDA PNEUMATIC MANUFACTURING CORPORATION

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

EMBASSY INDUSTRIES, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

GREEN MANUFACTURING, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

COUNTRYWIDE HARDWARE, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

NATIONWIDE INDUSTRIES, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

5

--------------------------------------------------------------------------------


 

 

WOODMARK INTERNATIONAL, L.P.

 

 

 

By:

COUNTRYWIDE HARDWARE, INC., its

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino

 

 

Name:  Joseph A. Molino

 

 

Title:   Vice President

 

 

 

PACIFIC STAIR PRODUCTS, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

WILP HOLDINGS, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

CONTINENTAL TOOL GROUP, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 

Title:   Vice President

 

 

 

HY-TECH MACHINE, INC.

 

 

 

By:

/s/ Joseph A. Molino

 

Name:  Joseph A. Molino

 


TITLE:   VICE PRESIDENT

 

6

--------------------------------------------------------------------------------
